                                                                                           FILED
                                                                                  2018 Nov-08 AM 11:44
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

DEMETRIUS CROWELL,                          )
                                            )
        Movant,                             )       Case Numbers:
vs.                                         )       7:14-cv-08021-CLS-SGC
                                            )       7:02-cr-00130-CLS-SGC
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
      Respondent.                           )

                          MEMORANDUM OPINION

       On October 16, 2018, the magistrate judge entered a report recommending the

amended motion to vacate, set aside, or correct sentence filed by Demetrius Crowell

pursuant to 28 U.S.C. § 2255, be denied. (Doc. 17). The report noted the parties had

fourteen (14) calendar days to file any objections to the report and recommendation.

(Id. at 4-5). Neither party has objected.

       After consideration of the record in this case, the court ADOPTS the report

of the magistrate judge and ACCEPTS her recommendations. In accordance with the

recommendation, the court finds: (1) the claims asserted here are due to be denied and

dismissed with prejudice; and (2) a certificate of appealability is due to be denied.

       A separate order will be entered.
DONE this 8th day of November, 2018.


                                  ______________________________
                                  United States District Judge




                              2
